Citation Nr: 0413622	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or housebound 
status due to nonservice-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from May 1969 to May 1971 and 
from November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
RO.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and, to the extent possible, 
obtained and fully developed all evidence necessary for an 
equitable disposition of the claim decided herein.

2.  The veteran is in receipt of VA nonservice-connected 
pension benefits and has a combined nonservice-connected 
disability rating of 60 percent; the veteran does not have a 
single disability rated at 100 percent or an additional 
disability rated at 60 percent or more.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less; is not a patient in a nursing home; is not bedridden; 
and is not unable to care for his daily personal needs 
without assistance from others or unable to protect himself 
from the hazards and dangers of daily living..

4.  The veteran is not confined to his home or its immediate 
premises.




CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or due to housebound status 
are not met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.351, 3.352 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist  

The Veterans Claims Assistance Act of 2000(VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003) are applicable to the 
claim on appeal.  The VCAA, in part, redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and its duties to assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA, and that the Board's 
decision to proceed in adjudicating the claims on appeal do 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also cited to four requirements 
under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and 
Quartuccio, supra: (1) notice of the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) notice of the information and evidence that VA will seek 
to provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

In this case, the veteran filed his claim in July 2002.  The 
RO issued notice to the veteran of VA's duty to assist and 
other VCAA responsibilities in a letter dated in August 2002, 
prior to any adjudication of his claim.  As such, the timing 
of the notice comports with the Court's holding in Pelegrini, 
supra. 

The August 2002 letter specifically advised the veteran of 
his need to identify or submit evidence of his need for 
constant help with his daily needs such as bathing, dressing 
or eating, or evidence that he is blind, or a patient in a 
nursing home.  The veteran was also advised that evidence was 
needed to show that his disability confines him to his home, 
or that he has one condition which is 100 percent disabling 
and another condition rated as 60 percent disabling.  The 
RO's August 2002 notice also informed the veteran that VA 
would attempt to obtain any evidence that he identifies.  The 
RO requested that he send VA any information he may have 
pertinent to his claim.  The RO also provided the veteran 
with a toll-free telephone number should he require 
additional information or answers to questions relevant to 
his claim.  

The appellant replied in August 2002, with duplicate copies 
of service medical records already on file.  In September 
2002, he indicated that he had no additional evidence to 
submit.  Also in September 2002, the RO scheduled the veteran 
for a VA aid and attendance or housebound examination, a 
report of which is on file, and VA treatment records were 
obtained pertinent to the claim on appeal.  

Once all of the above was completed, the RO denied the claim 
in a November 2002 RO rating decision, notice of which was 
issued that same month.  The decision and notice advised the 
veteran of the evidence considered and the reasons and bases 
for the denial of his claim.  Then a decision review officer 
(DRO) reviewed the evidence on appeal, and issued a statement 
of the case in April 2003, which again denied the claim on 
appeal.  The statement of the case advised the veteran of the 
regulations governing entitlement to special monthly pension 
based on the need for regular aid and attendance of another 
person or housebound status due to non-service-connected 
disability.  The RO also included a recitation of 
38 C.F.R. § 3.159, with reference to the relevant sections of 
the United States Code, as well as specific reference to the 
September 2002 VA examination report and medical opinion.  
The veteran's only reply was that he felt that he was 
entitled to special monthly pension on account of his 
inability to speak.  No additional evidence was received 
other than arguments of the veteran's representative, 
received in July 2003 and January 2004.  

As such, VA has made every reasonable effort to identify and 
obtain all relevant records in support of the veteran's 
claim, and no further notification or development action is 
indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  VCAA requires no 
additional development, and the claim may be decided on the 
basis of the evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, as stated above, the record 
already contains sufficient medical evidence upon which to 
adjudicate the claim on appeal.  Neither the veteran nor his 
representative has identified additionally available medical 
evidence relevant to the claim that has not already been 
obtained.  As such, "[T]he record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that "the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  



II.  Special Monthly Pension 

The veteran is service-connected for a fracture of the second 
metatarsal of the left foot, which has been continuously 
evaluated as noncompensably disabling from May 1991, when 
service connection was first established.  The veteran has no 
other adjudicated service-connected disabilities.  
Disabilities for which service connection has not been 
established include: expressive aphasia, residual to a 
cerebral vascular accident; 30 percent disabling; 
hypertension, 20 percent disabling; residuals of a left 
shoulder injury, with degenerative joint disease, 10 percent 
disabling; degenerative joint disease of the right knee, 10 
percent disabling; delusional state, 10 percent disabling; 
and obesity, 10 percent disabling.  Other additional 
disorders raised but not service-connected and considered as 
zero percent disabling include: residuals of a gunshot wound 
of the back, with a status post laparotomy scar; post-
traumatic stress disorder; hepatitis C; a kidney transplant; 
a lung transplant; a lumbar spine condition; a 
gastrointestinal disorder; a skin rash due to undiagnosed 
illness; muscle and joint pain due to undiagnosed illness, 
and birth defects due to undiagnosed illness.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  

Since November 30, 1993, the veteran has received a VA 
permanent and total pension benefit on account of his 
nonservice-connected disabilities, pursuant to 
38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  The veteran now 
asserts that he is entitled to special monthly pension based 
on the need for regular aid and attendance of another person, 
and/or by reason of being housebound, based primarily on his 
aphasia, residual to a cerebrovascular accident in February 
2002.

38 U.S.C.A. § 1521 provides for an increased rate of pension, 
in the form of a special monthly pension, when an otherwise 
eligible veteran is in need of regular aid and attendance 
(38 U.S.C.A. § 1521(d)), or has a disability rated as 
permanent and total and (1) has an additional disability or 
disabilities ratable at 60%, or (2) is permanently housebound 
(38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. § 3.351(b), (c), 
and (d).  

Medical treatment records show that the veteran experienced a 
cerebrovascular accident in February 2002, which rendered him 
aphasic, and which initially resulted in some right facial 
drop and right-sided upper extremity weakness.  After an 
initial few days of hospitalization, the veteran's course of 
treatment consisted of outpatient physical therapy with 
demonstrated improvement.  While the evidence indicates that 
he did not meet dressing goals on February 20, 2002, due to 
right hand impairment, he met balance and gait goals at that 
time, and, he continued to improve with ongoing physical 
therapy.  The veteran communicated with nods and utterances, 
and by writing notes.  Right hand muscle strength was found 
to be 4+/5 on March 25, 2002.  By March 28, 2002, the veteran 
was noted to be neat and cleanly dressed, and to be 
ambulating with a steady gait.  

Furthermore, no residual physical impairment was found on VA 
aid and attendance examination in September 2002.  The VA 
examiner specifically determined that the veteran was not 
bedridden, and that there was no evidence of any inability to 
protect himself from the hazards or dangers of his daily 
environment where he lives with his mother.  The examiner 
noted that the veteran is able to drive a car by himself, and 
that, in fact, he drove alone to the VA examination without 
the assistance of another.  On physical examination the 
veteran showed no difficulty in understanding questions and 
was able to respond appropriately with head nods.  The 
examiner found no indication of any pathological processes of 
body parts or systems such as advances in age, dizziness, 
bowel or bladder incontinence, loss of memory, poor balance, 
or an inability to perform self care and/or travel beyond the 
premises of the home.  Considerable expressive aphasia was 
noted.  The VA examiner was of the opinion that the veteran 
was completely able to dress himself and to take care of his 
activities of daily living.  The veteran himself denied any 
residuals from the cerebrovascular accident except an 
inability to speak.  The VA examiner noted that the veteran 
ambulates without assistive devices and without deficits; the 
veteran's gait was erect and normal without limps or 
abnormalities.  Neurologically, the veteran was alert and 
awake, with normal muscle tone and bulk.  Additionally, there 
was 5/5 strength to both upper and lower extremities against 
resistance and gravity.  Coordination was also intact.  He 
was able to perform tandem walking, heel and toe walking and 
his appearance was clean and appropriate.  

The VA examiner of the opinion that, upon reviewing the VA 
claims file, it did not appear as though the veteran meets 
the criteria for aid and attendance.  The VA examiner 
explained that the veteran does not require the regular 
assistance of another person in attending to the ordinary 
hazards of daily living.  The examiner further opined that 
the veteran is not restricted to his home or immediate 
vicinity.  

A.  Aid and Attendance

Pursuant to 38 C.F.R. § 3.351(c) (2002), for improved pension 
purposes, a veteran will be considered in need of regular aid 
and attendance if he: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).

In this case, the veteran has not asserted, and the evidence 
does not show, that he is blind or nearly blind; nor has he 
asserted that he is a patient in a nursing home.  Rather, he 
specifically asserts that a February 2002 CVA left him unable 
to speak, a condition referred to as aphasia.  His 
representative argues that the veteran's aphasia makes him 
unable to protect himself from the hazards or dangers 
incident to his daily environment within the meaning of VA 
law and regulations.  Accordingly, the Board will focus on 
whether or not there is a factual need for aid and attendance 
under 38 C.F.R. § 3.352(a).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions, which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary for the evidence to establish that the veteran is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Prejean v. West, 13 Vet. App. 444, 447 (2000), citing Turco 
v. Brown, 9 Vet. App. 222, 224 (1996).

The Board emphasizes that there is no competent medical 
evidence in refutation of the September 2002 VA examination 
conclusions cited herein above.  While the veteran's aphasia 
is demonstrated, it must be noted that medical examiners, to 
include the September 2002 VA examiner, found the veteran to 
be able to communicate with nods and noises, as well as by 
written notes, and concluded that he is not shown to be 
unable to manage the hazards of daily living due to such 
aphasia or any other disability.  The only evidence the 
veteran has offered in support of his claim is comprised of 
his own unsubstantiated contentions.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The medical evidence of record 
does not support the veteran's contentions that he is unable 
to protect himself from hazards in his daily environment due 
to aphasia or any other disability.  

Thus, while sympathetic to the veteran's situation, the 
medical evidence of record compels the Board to find that the 
veteran is not shown to meet the criteria for special monthly 
pension benefits under 38 C.F.R. §§ 3.351 or 3.352(a).  

B.  Housebound

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C.A. § 1521 and who is not in need of 
regular aid and attendance shall be as prescribed in 38 
U.S.C.A. § 1521(e) if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17 of this chapter) 
the veteran: (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his lifetime.  38 C.F.R. § 3.351(d).

The veteran in this case does not have any disability ratable 
as 100 percent disabling pursuant to VA's Schedule for Rating 
Disabilities (Schedule).  See 38 U.S.C.A. § 1155 (West 2002).  
The Board notes that the veteran's complaints, and the 
medical evidence available, reflect that his primary 
disability is his aphasia residual to his cerebrovascular 
accident.  The Schedule does not provide for a 100 percent 
rating based solely on the veteran's loss of ability to 
speak, see 38 C.F.R. § 4.124a, Diagnostic Code 8210 (2003) 
and the medical evidence shows that such disability has not, 
in fact, rendered the veteran totally disabled.  

Moreover, the veteran does not report, and the medical 
professionals have not identified, other residuals of the 
cerebrovascular disability resulting in total disability.  
The Board here also notes that the veteran's other 
disabilities, although acknowledged on rating sheets and/or 
mentioned in the medical evidence, have not been opined by 
any medical professional to cause total orthopedic, 
psychiatric and/or systemic disability and the veteran has 
not contended such.  In fact, as set out above, the September 
2002 examiner's overall conclusion was that the veteran 
evidenced no pathological processes leading to total 
disability.  As the veteran does not have a disability 
ratable as 100 percent disabling, he cannot qualify for 
special monthly pension by reason of being housebound.  

Furthermore, the veteran has not argued he is housebound and 
the evidence clearly shows that he continues to leave his 
home, to include that he continues to drive unassisted and is 
not, in fact, housebound, as noted by the September 2002 VA 
examiner.  

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of meeting 
the percentage criteria under 38 U.S.C.A. § 1521(e) or by 
reason of being housebound.  

In conclusion, while the Board is sympathetic to the argument 
presented, the competent medical evidence of record shows 
that the veteran is not blind, not in a nursing home, not so 
helpless as to require the regular aid and attendance of 
another person, not totally disabled due to any one 
disability and not housebound.  In other words, none of the 
criteria for entitlement to special monthly pension on 
account of the need for the regular aid and attendance of 
another person or due to housebound status have been met.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.352(a).  Thus, the 
preponderance of the competent evidence is against a finding 
that the criteria for special monthly pension by reason of 
the need for aid and attendance of another person, or by 
reason of being housebound, have been met at this time.  
There is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 5107.


ORDER

Special monthly pension based on the need for regular aid and 
attendance of another person or housebound status due to 
nonservice-connected disability is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



